Citation Nr: 0119166	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-37 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for alternating exotropia.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, granted 
service connection for alternating exotropia, effective 
January 7, 1995.  The RO determined that alternating 
exotropia had preexisted service and has been aggravated in 
service and that a 20 percent evaluation was warranted.  
However, the RO noted that the veteran's service-connected 
disability had existed to a degree of 10 percent prior to 
entrance into service, and thus assigned a 10 percent 
evaluation for the service-connected alternating exotropia.  
See 38 C.F.R. § 4.22 (2000) (In aggravation cases, the 
present degree of disability is subtracted by the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service). 


FINDING OF FACT

The evidence of record is inadequate to evaluate the service-
connected disability of alternating exotropia.


CONCLUSION OF LAW

Alternating exotropia is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.84a, Diagnostic 
Code 6090 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that at entrance in September 
1989, the examiner noted the veteran had exotropia.

An August 1993 hospitalization report shows the veteran was 
hospitalized to rule out posterior cerebellopontine angle 
tumor.  The examiner stated the veteran was found to have 
mild esotropia.  It was determined that the veteran's 
condition had preexisted service and had been aggravated in 
service.  The diagnosis was congenital esotropia syndrome.

A December 1994 Physical Evaluation Board report shows that 
the veteran was determined to be physically unfit to perform 
her duties.  It was determined that the disabilities which 
caused her lack of fitness were congenital esotropia and 
atypical bipolar disorder.  The report showed that the 
evaluation board determined that the congenital esotropia was 
20 percent disabling, less 10 percent of that which existed 
prior to entrance into service, and that the atypical bipolar 
disorder was 50 percent disabling.

The veteran is also service connected for major depression 
and atypical bipolar disorder, currently evaluated as 
100 percent disabling.

An October 1995 VA examination report shows that the examiner 
made the following conclusion:

[The veteran's] visual acuity best 
corrected is 20/30 in both eyes.  On 
extraocular muscle exam, she has no 
convergence and she has an alternating 
exotropia of longstanding duration.  She 
cooperates very poorly in the exam and 
therefore I feel a neurologic and/or a 
psychiatric exam should augment this.  
The only question is that the disc nasal 
in the left eye is somewhat pale, so I 
have no diagnosis other than the 
alternating exotropia with a lack of 
convergence.

A November 1995 VA examination report shows the examiner had 
an opportunity to review the veteran's service medical 
records and the claims file.  Upon physical examination, the 
examiner stated that on attempting to test visual fields to 
double simultaneous stimulation, the veteran was unable to 
count and add the fingers.  He stated that on confrontational 
testing, the results were inconsistent, but he noted that it 
seemed that the visual fields were full.  The examiner stated 
the veteran had horizontal nystagmus, which seemed to be 
alternating.  He added there was a question of some auditory 
nystagmus and that eye movements were psychotic and not 
smooth.  On testing for convergence, the examiner stated that 
the veteran was focused with the left eye and the right eye 
would rotate.  He stated the remainder of the neurological 
examination was unremarkable.  The examiner concluded the 
veteran had trouble with her extraocular movements, which had 
been previously diagnosed by a neuro-ophthalmologist as 
congenital esotropia with bilateral overactive superior 
oblique and disassociated vertical divergence, as well as 
manifest latent nystagmus.

In a June 1996 letter, a private physician stated he had seen 
the veteran that month related to her eye complaints.  He 
stated her best corrected visual acuity was hand motion at 
six feet on the right and 20/400 on the left.  Pupillary 
reaction was noted to be sluggish in both eyes, but was 
present.  The private physician stated the veteran was unable 
to follow in order to provide adequate eye muscle testing.  
He stated on muscle testing, the veteran demonstrated 
overaction of the inferior oblique in the right eye greater 
than the left eye.  He noted there was an eight to 10 prism 
diopter esotropia.  The private physician stated the 
remainder of the anterior segment examination was normal.  
The impressions were decreased correctable visual acuity of 
unknown etiology and dissociated vertical deviation with 
overaction of the inferior obliques in both eyes.  The 
private physician stated that it was possible that the 
veteran had an occult bilateral optic neuropathy.  

A December 1996 statement from the same private physician who 
examined the veteran in June 1996 shows he could not find any 
obvious neurologic diseases affecting the veteran's eye and 
that her retinae appeared normal.  He stated he asked for 
visual fields to be done, which showed extreme constriction 
of the visual fields in both eyes.  He added that visual 
evoked potentials, as well as electroretinography, were done 
which showed some abnormal responses on the 
electroretinogram, but that there were conflicting results 
from the visual evoked potentials.  The private physician 
stated he had the veteran seen by his retinal specialist, who 
felt that her retinal examination was essentially normal.  He 
stated he did not have an explanation for the veteran's 
visual loss.

A January 1997 VA examination report shows the veteran's 
visual acuity of the right and left eyes, uncorrected, were 
hand motions at six feet, which was the same for corrected 
vision as well.  The examiner stated there was approximately 
15+ degrees of right esotropia that ordinarily would yield 
diplopia but that in this case, the veteran's visual acuity 
was so poor that she did not report double vision or 
diplopia.  The examiner stated there were very marked vision 
field defects.  The examiner noted the following:

Additional data that is attached to this 
report are the following:  Ophthalmology 
report of 18 June 1996 concludes "occult 
bilateral optic neuropathy" and the 
report recommends "obtain medical 
records from the Navy" and also 
recommends an electroretinogram.  Also 
ophthalmology report of 18 August 1996 - 
a visually evoked response test.  The 
results are "normal with no evidence of 
conduction abnormalities in the visual 
pathways from the retina to the cortex."  
Also ophthalmology report of 9 September 
1996 - the electroretinogram performed 
was inconclusive in result.

The examiner concluded the following:

1.  The patient's ability to ambulate 
within the physical environment is not 
consistent with recorded visual acuity or 
field studies.

2.  The eye exam findings are 
inconsistent with the visual field 
reports.  

3.  Electroretinogram reviewed were 
inconclusive.

In conclusion, this compensation and 
pension visual exam does not arrive at a 
diagnosis regarding the patient's present 
visual condition.  It concurs with the 
earlier recommendation that the patient's 
entire medical record be obtained from 
the Navy to assist in further evaluation.

An October 1997 VA examination report shows the veteran 
reported that her eyes were "doing bad."  The examiner 
stated that the veteran's visual acuity without correction 
was hand motion at four feet in the right eye and hand motion 
at six feet in the left eye.  The examiner stated the 
pupillary examination and the extraocular motility 
examination were entirely within normal limits.  The slit 
lamp examination was reported as essentially normal 
bilaterally with a possible early suggestion of nuclear 
sclerosis in both eyes.  Stereo test revealed a missing of 
9/9 objects.  The examiner stated confrontation testing was 
limited in its extent as well, as was tangent field testing.  
Funduscopy revealed a cup to disc ratio of 0.2 in both eyes 
with good symmetrical-appearing cups and a healthy neural 
retinal rim.  The examiner stated that the retinas appeared 
normal bilaterally.  The examiner concluded the following:

[I] suspect [a] hysterical component and, 
as such, I am unable to further 
corroborate this other than by denoting 
the suspicion that the patient's vision 
is better than obtained, as the 
individual was able to grasp objects when 
presented to her and able to negotiate 
through a room of crowded furniture to 
the examining chair without bumping into 
any such objects.

It is recommended therefore that she 
obtain a retinal consult as well as a 
neurophthalmology consult to further 
elaborate or elucidate an underlying 
diagnosis consistent with the presenting 
complaints and objective data today.

An August 1998 VA examination report shows the veteran 
reported visual problems of transient losses of vision and 
that she saw colors, but no forms.  The examiner stated that 
the veteran's uncorrected vision was claimed to be light 
perception with poor projection of both right and left eyes 
respectively.  The examiner noted that the veteran ambulated 
through the hallways without assistance, which was not 
consistent with her claimed vision.  On testing, external 
examination was normal with good pupil reflexes.  Motility 
and slit lamp exams were reported as negative.  
Ophthalmologic was negative as well.  The examiner stated 
that the veteran showed normal optic nerves, macular area, 
vascular retinal pattern, and general retinal pattern through 
the mid-periphery.  The impression was that there was no eye 
pathology.  The examiner noted that there was possible 
functional visual impairment or malingering and added that 
the veteran's findings and unassisted visual behavior was not 
consistent with her history or findings.  

The record reflects the RO scheduled the veteran for 
examinations by an ophthalmologist, a neurologist, and a 
psychiatrist.

A February 2001 VA psychiatric evaluation report shows the VA 
examiner had an opportunity to review the veteran's record.  
He stated that it was possible the veteran had developed a 
delusional system involving her visual complaints.  He added 
that her inconsistencies in ophthalmologic and neurologic 
testing may be related to her thought disorder and 
distractions in her thinking and inability to concentrate.  
The examiner noted the following:

When the examination was finished, the 
patient stood up, walked to the door, and 
reached for the door handle accurately 
and without fumbling.  When she entered 
the office, she was gestured toward the 
examining chair, and she approached the 
chair and sat down as if she could easily 
see where she was supposed to sit.

The veteran refused the examination with the ophthalmologist 
and failed to report to the examination with the neurologist.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the December 1995 rating decision on appeal, 
the June 1996 statement of the case, and the numerous 
supplemental statements of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for alternating exotropia.  In the June 1996 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
increased evaluation for her service-connected disability.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Arizona 
Department of Veterans Services.  These determinations were 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran and her representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran has 
submitted private medical records pertaining to her claim.  
The RO has obtained the VA treatment records from the time 
she was discharged from service to the present time.  Also, 
the Board must note the diligence the RO exhibited in having 
the veteran examined so that it could rate her service-
connected disability based upon the accurate symptomatology.  
The RO scheduled five examinations from 1995 to 1998.  Noting 
the inconsistencies in the examination reports, the RO then 
determined that it would be in the veteran's best interest to 
have her examined by a board of three specialists consisting 
of an ophthalmologist, a neurologist, and a psychiatrist for 
the purpose of determining the appropriate diagnosis and 
etiology of any eye disorder or visual problem, including the 
current impairment.  The Board finds that the RO's actions 
have been extremely conscientious in seeking to obtain an 
accurate reflection of the severity of the veteran's service-
connected disability.  The Board appreciates the RO's 
diligence.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Decision

Initially, the Board must address the veteran's refusing to 
undergo a VA ophthalmology examination and failing to report 
to the VA neurology examination.  In a June 2001 supplemental 
statement of the case, the RO denied the veteran's claim for 
an increased evaluation by applying 38 C.F.R. § 3.655(b) 
(2000).  That regulation states, in part:

Where entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or re-examination 
and a claimant, without good cause, fails 
to report for such examination, an 
original compensation claim shall be 
considered on the basis of the evidence 
of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for an increased rating, the 
claim shall be denied.  

Id.

Thus, the RO determined that the veteran's claim was for "an 
increased rating," and denied it on that basis.  See id.  
However, here, the Board finds that the veteran's claim for 
an increased evaluation stems from her "original 
compensation claim" for service connection.  Therefore, the 
Board has determined that the veteran's claim should be 
considered based upon the evidence of record.  See id.

Having said that, the Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the assignment of an initial evaluation 
in excess of 10 percent for alternating exotropia.  
Specifically, the Board has determined that the veteran has 
not cooperated during the various examinations given to her, 
and thus the Board has no basis to enter an informed decision 
as to the severity of the veteran's service-connected 
alternating exotropia.  An explanation follows.

Following the grant of service connection for alternating 
exotropia, the veteran appealed the assignment of the 
10 percent evaluation for that disability.  She has alleged 
her eye sight is far worse than what has been reported by 
medical professionals.  As stated above, the RO has had the 
veteran undergo numerous visual examinations.  The results 
have been consistent in that each examiner has found 
inconsistencies with the veteran's report of her visual 
acuity and the actual findings upon physical examination and 
testing.  

In the October 1995 VA examination report, the examiner 
stated that the veteran cooperated poorly during the 
examination.  The examiner found that the veteran's best 
corrected visual acuity was 20/30 in both eyes.  In the 
November 1995 VA examination report, the examiner stated that 
the veteran was unable to count and add the fingers he 
displayed.  He stated that on confrontational testing, the 
results were inconsistent.  In the December 1996 VA 
examination report, the examiner stated that he could not 
find any obvious neurologic diseases affecting the veteran's 
eyes and that tests showed conflicting results.  In the 
January 1997 VA examination report, the examiner reported 
that the veteran's best corrected vision was hand motions at 
six feet, bilaterally.  He stated that the veteran's ability 
to ambulate within the physical environment was not 
consistent with the recorded visual acuity or field studies.  
He added that the eye examination findings were inconsistent 
with the visual field reports.

In the October 1997 VA examination report, the examiner 
concluded that he felt there was a "hysterical component" 
in the veteran's reports of her visual acuity.  He stated 
that he felt the veteran's vision was better than what she 
reported because she was able to grasp objects when presented 
to her and able to negotiate through a room of crowded 
furniture to the examining chair without bumping into any 
such objects.  In the August 1998 VA examination report, the 
examiner stated that the veteran reported she could see 
colors, but no forms, and that her uncorrected vision was 
claimed to be light perception.  The examiner noted, however, 
that the veteran was able to ambulate through the hallways 
without assistance, which he stated was not consistent with 
her claimed vision.  He determined after examination that 
there was no eye pathology and stated he suspected functional 
visual impairment or malingering.  Finally, in a February 
2001 VA psychiatric evaluation report, the examiner stated 
that he thought the veteran's inconsistencies in her eye 
testing could be related to her thought disorder and 
distractions in her thinking and inability to concentrate.  
He also noted that when the evaluation was finished, the 
veteran stood up, walked to the door, and reached for the 
door handle accurately and without fumbling.  He further 
noted that when she entered the office, she was gestured 
toward the examining chair and that she had no problems 
finding the chair.

According to applicable Court of Appeals for Veterans 
Claims's (the Court) precedent, the duty to assist the 
veteran is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  For example, when an accurate and 
comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the veteran is required to 
cooperate with that examination.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993); 
see also Wood, supra.  

The Board is aware that the veteran is service connected at 
100 percent for major depression and bipolar disorder, and 
thus her failure to cooperate during the examinations is most 
likely unintentional.  Regardless of her intention, her 
behavior has not allowed a meaningful examination in order 
for the Board, or the RO at that, to make a determination as 
to the severity of the veteran's service-connected 
alternating exotropia.  

The veteran has stated that her eyes are worse than the 
current evaluation.  In connection with her complaint, the RO 
has scheduled her for numerous examinations.  Each of the VA 
examiners has determined that the examination results were 
invalid because of the inconsistencies between the visual 
acuity reported by the veteran and the results from clinical 
examination and testing.  As a result, a meaningful and full 
evaluation of the veterans current alternating exotropia 
could not be conducted.  The veteran has asserted in various 
statements that she has tripped and fallen when walking into 
and out of the examination rooms and that the reports made by 
the examiners, which have stated otherwise, are inaccurate.  
The Board finds that the notations made by the medical 
professionals, particularly when each of them reports the 
same type of inconsistencies, are more probative than the 
veteran's assertions that the reports are incorrect.  The 
Board finds that the medical professionals have no basis to 
report inaccurate findings in their examination reports and 
finds no reason to question the credibility of the findings.

Clearly, the lack of cooperation, whether intentional or not, 
in the efforts of VA to obtain a reliable and accurate 
picture of her current level of disability, has made it 
impossible for the Board to determine the extent of the 
veteran's disability.  The Board finds that another visual 
evaluation would serve no useful purpose, as the numerous 
examinations already conducted have all come to the same 
conclusion-that the results are unreliable because of the 
inconsistencies between what the veteran reports and what the 
examiners find on clinical examination and testing.  This 
further substantiates the Boards decision to deny the 
veteran's claim for an increased evaluation for alternating 
exotropia on the merits and not remand for another visual 
examination.

The Court has clearly established that the duty to assist is 
not a blind alley.  The VA should not be placed in the 
position of assessing the probative weight of any evidence, 
when the actions of the veteran preclude an accurate 
assessment of that evidence.  For the reasons stated above, 
an increased evaluation for alternating exotropia is denied 
because of the lack of competent evidence of the current 
level of the veteran's service-connected disability.  There 
is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for alternating exotropia is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

